                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF COLORADO

Civil Action No. 1:18-cv-2527

VICTORIA FLORES, on behalf of herself and all others similarly situated,

               Plaintiff,

v.

BANK OF AMERICA, N.A.,

               Defendant.


     STIPULATED MOTION REGARDING FILING DEADLINES FOR AMENDED
           COMPLAINT AND RESPONSE TO AMENDED COMPLAINT

       Plaintiff Victoria Flores (“Plaintiff”) and Defendant Bank of America, N.A.

(“Defendant”) (together with Plaintiff, the “Parties”), by and through their respective counsel of

record, hereby submit this Stipulated Motion Regarding Filing Deadlines for Amended

Complaint and Response to Amended Complaint:

       1.      Certificate of Compliance: Pursuant to Local Rule 7.1(a), counsel for the Parties

certify that they have conferred on and stipulated to the relief requested in this Motion.

       2.      On October 3, 2018, Plaintiff filed a putative class action complaint

(“Complaint”) against Defendant alleging five causes of action: (1) breach of contract; (2) breach
of the implied covenant of good faith and fair dealing (“GFFD”); (3) violation of the Colorado

Consumer Protection Act (“CCPA”), Colo. Rev. Stat. § 6-1-101, et seq.; (4) conversion; and (5)

unjust enrichment. (ECF No. 1.)

       3.      On January 7, 2019, Defendant filed a Motion to Dismiss the Complaint pursuant

to Federal Rule of Civil Procedure 12(b)(6). (ECF No. 8.)

       4.      After oral argument on June 7, 2019 (ECF No. 35), the Court granted in part and

denied in part Defendant’s Motion and permitted Plaintiff leave to amend consistent with the

Court’s Order (ECF No. 36).
       5.      In its June 7, 2019 Order, the Court did not set a deadline for Plaintiff to file an

Amended Complaint. (Id.)

       6.      On June 21, 2019, the Parties met and conferred and agreed that the following

schedule is appropriate with respect to an amended pleading, should Plaintiff choose to file one,

and Defendant’s response thereto:

               •   Deadline to file an Amended Complaint: July 15, 2019;

               •   Deadline to respond to the Complaint or Amended Complaint: August 14,

                   2019. 1

       WHEREFORE, the Parties have agreed to a proposed deadline for Plaintiff’s Amended

Complaint and a deadline for Defendant’s response to Plaintiff’s operative complaint, the Parties

respectfully request that the Court enter the Parties’ proposed deadlines.



Dated: June 21, 2019                               By: /s/ William K. Pao
                                                       William K. Pao
                                                       O’MELVENY & MYERS LLP
                                                       400 South Hope Street, 18th Floor
                                                       Los Angeles, California 90071-2899
                                                       Telephone: (213) 430-6000
                                                       wpao@omm.com

                                                        Attorney for Defendant
                                                        Bank of America, N.A.


Dated: June 21, 2019                               By: /s/ Sophia Goren Gold
                                                       Sophia Goren Gold
                                                       KALIEL, PLLC
                                                       1875 Connecticut Avenue NW
                                                       10th Floor
                                                       Washington, DC 20009
                                                       Telephone: (202) 871-8180
                                                       sgold@kalielpllc.com

                                                        Attorney for Plaintiff and the Putative
                                                        Class


1
  In the event Plaintiff does not choose to file an Amended Complaint, Defendant shall respond
to Plaintiff’s Complaint on or before August 14, 2019.

                                                 -2-
                                   CERTIFICATE OF SERVICE

I hereby certify that on this 21st day of June 2019, I electronically filed the foregoing
STIPULATED MOTION REGARDING FILING DEADLINES FOR AMENDED
COMPLAINT AND RESPONSE TO AMENDED COMPLAINT with the Clerk of the Court
using the CM/ECF system which will send notification of such filing to the individuals listed
below. Also, pursuant to this Court’s Practice Standard II.D.2.b, I served the foregoing on Jim
Ciccone, Associate General Counsel for my client Bank of America N.A., who received service
on Bank of America N.A.’s behalf. Plaintiff’s counsel has informed me that he will serve the
foregoing on his client, Victoria Flores.

 Brittany Courtney Casola                            Elizabeth L. McKeen
 CARLSON LYNCH SWEET KILPELA                         O’MELVENY & MYERS, LLP
 & CARPENTER, LLP                                    610 Newport Center Drive
 1350 Columbia Street                                17th Floor
 Suite 603                                           Newport Beach, CA 92660-6429
 San Diego, CA 92101                                 949-823-7150
 619-762-1900                                        Fax: 949-823-6994
 Email: bcasola@carlsonlynch.com                     Email: emckeen@omm.com
 Edwin J. Kilpela , Jr.
                                                     Edgar Hernandez Martinez
 CARLSON LYNCH SWEET KILPELA
 & CARPENTER LLP                                     O’MELVENY & MYERS, LLP
 1133 Penn Avenue                                    610 Newport Center Drive
 5th Floor                                           17th Floor
 Pittsburgh, PA 15222                                Newport Beach, CA 92660-6429
 412-322-9243                                        949-823-6900
 Fax: 412-231-0246                                   Fax: 949-823-6994
 Email: ekilpela@carlsonlynch.com                    Email: emartinez@omm.com

 Sophia Goren Gold                                   Attorneys for Defendant Bank of America, N.A.
 KALIEL, PLLC
 1875 Connecticut Avenue NW
 10th Floor
 Washington, DC 20009
 202-350-4783
 Fax: 202-871-8180                                   /s/ William K. Pao
 Email: sgold@kalielpllc.com                             William K. Pao
 Jeffrey Douglas Kaliel
 KALIEL, PLLC
 1875 Connecticut Avenue NW
 10th Floor
 Washington, DC 20009
 202-350-4783
 Email: jkaliel@kalielpllc.com

 Attorneys for Plaintiff and the Putative Class
